COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 2-03-240-CV

MARK SCHUSTER                                                                  APPELLANT

V.

TEXASBANK                                                                          
 APPELLEE
 
----------
FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
We have considered the parties “Agreed Motion To Dismiss Appeal.”  It
is the court's opinion that the motion should be granted; therefore, we dismiss
the appeal.  See TEX. R. APP. P. 42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue.
PER CURIAM 
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: October 9, 2003